United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1976
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Dajuan Anthony Harris, also known      *
as Kendricke Harris, also known as     * [UNPUBLISHED]
Dejuan Harris,                         *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: December 23, 2010
                                Filed: January 3, 2011
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Pursuant to a written plea agreement containing an appeal waiver, Dajuan
Harris pled guilty to using a telephone to facilitate the commission of a drug-
trafficking conspiracy, a violation of 21 U.S.C. § 843(b), and being a felon in
possession of a firearm, a violation of 18 U.S.C. § 922(g)(1). The district court1
sentenced Harris to concurrent prison terms of 48 and 110 months and concurrent


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
supervised release terms of 1 and 3 years. On appeal, counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), seeking to withdraw and arguing that the
court miscalculated the drug quantity and imposed an unreasonable sentence. Harris
has filed a pro se supplemental brief arguing that counsel was ineffective.

       We will enforce the appeal waiver in this case because the record shows that
Harris entered into both the plea agreement and the waiver knowingly and voluntarily;
further, this appeal falls within the scope of the waiver, and enforcing the appeal
waiver would not result in a miscarriage of justice. See United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal waiver and
dismiss appeal where it falls within scope of waiver, both plea agreement and waiver
were entered into knowingly and voluntarily, and no miscarriage of justice would
result); United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per
curiam) (enforcing appeal waiver in Anders case). We decline to consider the
ineffective-assistance claim on direct appeal. See United States v. Cain, 134 F.3d
1345, 1352 (8th Cir. 1998) (ineffective-assistance claim should be raised in 28 U.S.C.
§ 2255 motion).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues that are not covered by the appeal waiver.
Accordingly, we dismiss the appeal and allow counsel to withdraw.
                      ______________________________




                                         -2-